 1   Nancy K. McCombs, CSBN 163629
     12 Geary Street, Suite #201
 2   San Francisco, California 94108
     Telephone: (415) 678-2626
 3   Email: abelmccombs@gmail.com
 4   Attorney for Plaintiff
     Kathy H. Marquez
 5

 6                               UNITED STATES DISTRICT COURT
 7                               EASTERN DISTRICT OF CALIFORNIA
 8

 9   KATHY H. MARQUEZ,
10                  Plaintiff,                       )   Case No. 2:19-cv-00778-KJN
                                                     )
11          v.                                       )   STIPULATED REQUEST EXTENDING
                                                     )   TIME TO FILE MOTION FOR SUMMARY
12   ACTING COMMISSIONER OF                          )   JUDGMENT OR REMAND AND ORDER.
     SOCIAL SECURITY,                                )   (Plaintiff’s Second Extension Request)
13                                                   )
                    Defendant                        )
14                                                   )
15

16          The parties request that Plaintiff shall have an additional 14 days, to and including
17   November 13, 2019, in which to move for summary judgment. This is Plaintiff’s second
18   extension request and a change from the date of October 30, 2019. Plaintiff seeks additional
19   time because attorney Nancy McCombs’ legal assistant, who recently went on an extended
20   medical leave of absence, is no longer working at the firm, which has led to a very heavy
21   workload. Nancy McCombs is in the process of hiring another legal assistant.
22
     ////
23
     ////
24

25
     ///

26

27
                                                    -1-
28
     DATED:      October 30, 2019   By:     /s/ Nancy K. McCombs
 1
                                           NANCY K. McCOMBS,
                                           Attorney for Plaintiff
 2

 3
     DATED:      October 30, 2019   By:    /s/ Ellinor Ravenel Cooper
 4
                                           ELLINOR RAVENEL COOPER
                                           Special Assistant United States Attorney
 5
                                           Attorney for Defendant
                                           (confirmed via email)
 6
     IT IS SO ORDERED:
 7

 8
     Dated: November 6, 2019
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                     -2-
28
